Citation Nr: 1623474	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  14-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for degenerative joint disease of the left knee.  

2.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine. 

3. Entitlement to a total disability rating based on individual unemployability. 


REPRESENTATION

Veteran represented by:  Penelope Gronbeck, Esq. 
 

WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to April 1977 and from May 1978 to May 1979.  These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

At the December 2015 hearing before the Board, the Veteran's representative asserted that the Veteran was unable to work because of his service-connected disorders.  The Veteran testified that he had not worked in 15 years.  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is part and parcel of an increased rating claim when such claim is raised by the record or the veteran.  See Rice v. Shinseki, 22 Vet. App. 447(2009).  Accordingly, this issue has been added to the title page.

Additionally, at the December 2015 hearing before the Board, the Veteran's representative raised the issues of entitlement to special monthly compensation for loss of use; entitlement to service connection for hypertension as secondary to pain from his service-connected disorders; and entitlement to service connection for a hip disorder secondary to his service-connected disorders.  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


REMAND

The Veteran's last VA examination evaluating the severity of his service-connected left knee and lumbar spine disorders was in April 2012.  An August 2013 VA nursing note indicates that the Veteran reported that he experienced pain for a very long time, but that it was significantly worse.  See Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  Therefore, given that there is an indication that the Veteran's disability may have increased in severity since the most recent VA examination almost four years ago, the Board finds that a remand is necessary to conduct another VA examination to assess the current severity of the Veteran's service-connected left knee and lumbar spine disorders.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

As previously noted, a claim of entitlement to TDIU has been raised by the record.  See Rice, 22 Vet. App. at 455.  An April 2012 VA examination report indicates that the Veteran's service-connected left knee and lumbar spine disorders impacted his ability to work.  However, there is insufficient evidence of record to determine whether and to what extent the Veteran is currently unemployed and how his service-connected disorders affect his ability to secure and follow substantially gainful employment.  Accordingly, the Board finds that a remand is warranted in order to develop a claim of entitlement to TDIU and provide the Veteran with a VA examination.  

Additionally, at the December 2015 hearing before the Board, the Veteran indicated that he was in receipt of Social Security Administration (SSA) benefits.  The Veteran's representative further indicated that the SSA benefits were for his service-connected disabilities.  VA has a duty to obtain relevant SSA records when it has notice that the Veteran is receiving SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  To date there are no SSA records associated with the Veteran's electronic file.  As these records are potentially relevant to his increased rating claims, the Board finds that a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decisions on his application for SSA disability benefits and all underlying medical records. 

Accordingly, the case is remanded for the following action:
1. The RO must provide the Veteran appropriate statutory and regulatory notice regarding the issue of entitlement to TDIU.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must attempt to obtain complete copies of the Veteran's SSA records, including all administrative decisions, medical records, and any other evidence considered by SSA as part of any claim for benefits submitted by the Veteran.  All attempts to secure this evidence must be documented in the claims file.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected left knee and lumbar spine disorders.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.

All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected left knee and lumbar spine.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee and/or lumbar spine disorders.     

The Veteran must be afforded an appropriate VA examination with an industrial/occupational specialist to determine the functional effects of the Veteran's service-connected disorders on his ability to secure or follow substantially gainful employment consistent with his education and occupational experience.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disorders preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  The RO must notify the Veteran that it is his responsibility to report for the examination(s) and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any other development indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the issues on appeal.  If the benefit sought on appeal remains denied, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time in which to respond, before the case is returned to the Board.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


